EXHIBIT C
Trial Statistics
IPR, PGR, CBM
Patent Trial and Appeal Board
November 2019
Petitions by Trial Type
(All Time: 9/16/12 to 11/30/19)




Trial types include Inter Partes Review (IPR), Post Grant Review (PGR), and Covered
Business Method (CBM).


                                                                                      3
Petitions Filed by Technology in FY20
(FY20: 10/1/19 to 11/30/19)




                                        4
Petitions Filed by Month
(November 2019 and Previous 12 Months: 11/1/18 to 11/30/19)




                                                              5
Institution Rates
(FY13 to FY20: 10/1/12 to 11/30/19)




 Institution rate for each fiscal year is calculated by dividing petitions instituted by
 decisions on institution (i.e., petitions instituted plus petitions denied). The outcomes
 of decisions on institution responsive to requests for rehearing are excluded.
                                                                                             6
Institution Rates by Technology
(All Time: 9/16/12 to 11/30/19)




Institution rate for each technology is calculated by dividing petitions instituted by
decisions on institution (i.e., petitions instituted plus petitions denied). The outcomes
of decisions on institution responsive to requests for rehearing are excluded.

                                                                                            7
Pre-Institution Settlements
(FY13 to FY20: 10/1/12 to 11/30/19)




   Settlement Rate




   Settlements




Settlement rate for each year is calculated by dividing pre-institution settlements by
the sum of proceedings instituted, denied institution, dismissed, terminated with a
request for adverse judgment, and settled before decision on institution.                8
Post-Institution Settlements
(FY13 to FY20: 10/1/12 to 11/30/19)
   Settlement Rate




   Settlements




Settlement rate for each year is calculated by dividing post-institution settlements by
proceedings terminated post-institution (i.e., settled, dismissed, terminated with a
request for adverse judgment, and final written decision), excluding joined cases.        9
Status of Petitions
(All Time: 9/16/12 to 11/30/19)




These figures reflect the latest status of each petition. The outcomes of decisions on
institution responsive to requests for rehearing are incorporated. Once joined to a
base case, a petition remains in the Joined category regardless of subsequent
outcomes.
                                                                                         10
